PER CURIAM.
This action was brought to recover damages for the alleged breach of a warranty in the sale of a 'jack for breeding purposes. The only errors properly assigned are as to the admission in evidence of the testimony of certain witnesses for the defense which tended to show that the jack handled himself all right during the season of 1909. The sale took place in February, 1910.
[1] The testimony was objected to for the reason that the defendant by his answer denied that there was any warranty, of the jack, either express or implied, and that therefore he could not introduce evidence to show that the jack was a good animal for the purpose for which he was purchased. The evidence was also objected to for the reason that the season of 1909 was too remote. We think, in view of the fact that it is difficult to determine from the petition whether the plaintiff was relying for a recovery upon the breach of an express or implied warranty, or a rescission of the contract, that the defendant was justified in meeting the issues as they might be and were submitted to the jury. •
. . . . [2] The trial court could, of course, take judicial notice of. the course of the seasons, and, thus informed, would know that the season of 1909 was as near to 1910 as any information as to the jack’s qualities could naturally be furnished. '
Judgment affirmed.